Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17, 19, 34 and 38 of Z. Smith et al., US 17/251,133 (June 11, 2019) are pending.  Claim 2, 4, 5, 12-17, 19, 34 and 38 to the non-elected invention of Groups (I) and (III)-(V) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3 and 6-11 are under examination and are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (II), claims 1, 3 and 6-11, without traverse in the Reply to Restriction Requirement filed on April 14, 2022, is acknowledged.  Claims 2, 4, 5, 12-17, 19, 34 and 38 to the non-elected invention of Groups (I) and (III)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Election of Species

Pursuant to the election of species requirement, Applicant elected (a) a zinc ion as the species of metal ion, and (b) an imidazolate ligand as the species of multidentate ligand.  Claims 1, 3 and 6-11 read on the elected species and no claims are withdrawn pursuant to the election of species requirement.  


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1, 3 and 6-11 pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitation of:

wherein the branched nanoparticles have . . . branches having a diameter of less than or equal to 200 nm

is unclear is withdrawn in view of Applicant’s amendments.  

Rejection of claims 1, 3 and 6-11 pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitations of “hydrodynamic diameter” and “aspect ratio” are unclear is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 3, 6, 7, 10 and 11 under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of any metal ion and any multidentate ligand within the claim recitation of:

A composition, comprising: branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand, wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm when measured by dynamic light scattering in methanol, an aspect ratio of at least 5, and branches having a largest diameter of less than or equal to 200 nm.  

is maintained for the reasons given in the previous Office action.  

The specification is considered enabling for a claim to:

A composition, comprising: branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand, wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm when measured by dynamic light scattering in methanol, an aspect ratio of at least 5, and branches having a largest diameter of less than or equal to 200 nm,

wherein the metal-organic framework is HKUST-1 branched nanoparticles or ZIF-8 branched nanoparticles.  

Applicant’s Argument

Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide.  MPEP § 2164.05.  

Applicant argues that beyond the working examples, which provide detailed experimental description of two different embodiments employing two different metal ions, multidentate ligands, and types of chemical modulators, the specification teaches numerous considerations for selecting ions, ligands, chemical modulators, and solvents.  For example, Applicant cites the specification as follows describing examples of classes and specific species of metal ions:

For example, the metal ion can, in accordance with certain embodiments, be zinc, aluminum, or magnesium. In some embodiments, the metal ion is zinc. In some embodiments, the metal ion is a transition metal ion. Non-limiting examples of transition metal ions that can be included in the MOF include, in accordance with certain embodiments, iron, cobalt, nickel, manganese, zirconium, or chromium. In some embodiments, the metal ion is copper.

Specification at page 8 lines 23-29.  

This argument is not considered persuasive for the following reasons.  This portion of the specification merely restates what is already encompassed by the claims; that is what the metal ion “can be”.  The issue is whether one of ordinary skill can practice the full claim scope with undue experimentation.  The above-cited specification portion provides no starting point for experimental design to achieve a metal organic framework meeting the claimed branching and particle size limitations.  As discussed in the previous Office action, the associated art is unpredictable.  For example, as previously discussed, Gross is instructive on the unpredictable nature of obtaining particular MOFs and the degree to which experimental design affect the product obtained.  A. Gross et al., 41 Dalton Transactions, 5458-5460 (2012) (“Gross”).  Gross teaches Zn (ZIF-8) was synthesized at room temperature under aqueous conditions using a trialkylamine additive.  Gross at Abstract.  Gross teaches synthesis of ZIF-8 by reaction zinc nitrate hexahydrate with methyl imidazole in water solvent.  Gross at page ESI2.  The synthetic protocol is very similar to that disclosed in the specification Example 2: "branched nanoparticles of the metal-organic framework ZIF-8" except that water is the solvent whereas specification Example 2 teaches methanol.  Specification at page 42.  Yet the product obtained by Gross does not meet the structural claim limitations for the reasons previously discussed.  

The specification further evidences that, in addition to the (unpredictability based on solvent selection taught by Gross) the nature of chemical modifier is important and one of skill in the art requires guidance as to what chemical modifier to select for the particular ligand metal ion combination to achieve the claimed particle size/branching.  

The art (and even the specification) evidences that to achieve the claimed branching and particle size limitations, particular and specific experimental protocols are required; particular required is a correlation between the ligand, metal ion and chemical modifier such that one of skill can achieve the claimed branching and particle size.  

That is, the specification provides the following two examples:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


where the particular ligand/metal ion combination requires a completely different chemical modifier (i.e., sodium acetate versus triethylamine). 

The specification evidences that preparation of the claimed branched nanoparticles depends upon proper selection of the chemical modifier used in the synthesis and the art further evidences unpredictability based on minor experimental details such as solvent selection.  However, neither the art nor the specification provides a correlation between the full scope of multidentate ligand, metal ion, and chemical modifier so as to arrive at the claimed branched nanoparticles.  But neither the art of record nor the specification provides guidance as to how one of ordinary skill selects the modifier with ligands other than trimesic acid or methyl imidazole and other metal ions so as to arrive at claimed branched nanoparticles other than ZIF-8 or HKUST-1.  

In this regard, the art of record does not disclose a single instance of (per claim 1) a:

metal-organic framework comprising a metal ion and a multidentate ligand, wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm when measured by dynamic light scattering in methanol, an aspect ratio of at least 5, and branches having a largest diameter of less than or equal to 200 nm,

and that being the case, the art cannot supplement the specification with respect to experimental details (such as what chemical modifier is appropriate for the particular multidentate ligand, metal ion), let alone other important details such as concentrations, temperature, times, solvents, etc.  Again, Gross above teaches that simple variation of solvent alone has an unpredictable effect on the nature of the metal organic framework produced.  See MPEP § 2164.03 (discussing the relationship between predictability and enablement, citing Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (" . . .  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology").  

The additional portions of the specification cited by Applicant are similarly general and do not provide sufficient guidance in view of the cited unpredictability.  For example, Applicant cites:

In some embodiments, the chemical modulator can compete with the multidentate ligand and bind to the metal ion of the metal salt, thereby slowing the speed of growth of the particles. In some embodiments, the chemical modulator can promote nucleation of the particles, thereby increasing the number of distinct particles formed during the reaction. In some embodiments, the chemical modulator can cause defects in the crystal structure of the metal-organic framework, thereby affecting surface energies of the crystal faces and resulting morphologies. In some embodiments, the chemical modulator can affect the proton activity in solution (i.e., affect the acid-base chemistry in the reaction mixture). 

Specification at pages 12-13.  
Again, this general specification teaching does not provide guidance with respect to experimental details, most importantly, what chemical modifier is appropriate for the particular multidentate ligand and metal ion and other experimental details such as solvent selection.  

In summary, in view of the unpredictability and lack of guidance in either the specification or art of record, Applicant has not overcome the prima facie case of non-enablement.  Applicant has not met its burden to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide.  MPEP § 2164.05.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Nonstatutory Double Patenting Rejection over Z. Smith et al., US 17/251,129 (Filed June 11, 2019)

Claims 1, 3 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1, 7 and 9-12 of Z. Smith et al., US 17/251,129 (Filed June 11, 2019), published as US 2021/129088 (May 6, 2021); Notice of Allowability issued on September 13, 2022.  

Applicant has amended the conflicting claim 1 in US 17/251,129 (see claim set dated August 18, 2022), such that the particles comprising a metal-organic framework anticipate instant claim 1.  That is conflicting claim 1 of US 17/251,129 recites:

. . . particles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand . . . and wherein the particles are branched nanoparticles having: a hydrodynamic diameter of less than or equal to 2 μm when measured by dynamic light scattering in methanol, an aspect ratio of at least 5, and branches having a largest diameter of less than or equal to 200 nm

The branched nanoparticles of conflicting claim 1 thus now meet each and every limitation of and therefore anticipate instant claim 1.   Respecting the instant dependent claims, conflicting claim 7 anticipates instant claim 3, conflicting claim 9 anticipates instant claim 6, conflicting claim 10 anticipates instant claim 7, conflicting claim 11 anticipates instant claim 8, conflicting claim 12 anticipates instant claim 9, conflicting claim 13 anticipates instant claim 11.  

This rejection is not provision because a Notice of Allowability has issued in the conflicting application and the application have the same effective filing date.  


Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Subject Matter Free of the Art of Record

Subject to the foregoing double patenting rejection, claims 1, 3 and 6-11 are free of the art of record.  The closest prior art of record is A. Gross et al., 41 Dalton Transactions, 5458-5460 (2012) (“Gross”).  Gross teaches Zn (ZIF-8) was synthesized at room temperature under aqueous conditions using a trialkylamine additive.  Gross at Abstract.  Gross teaches synthesis of ZIF-8 by reaction zinc nitrate hexahydrate with methyl imidazole in water solvent.  Gross at page ESI2.  The synthetic protocol is very similar to that disclosed in the specification Example 2: "branched nanoparticles of the metal-organic framework ZIF-8" except that water is the solvent whereas specification Example 2 teaches methanol.  Specification at page 42.  


Gross depicts the SEM image of the ZIF-8 nanoparticles in Fig. 2, which is reproduced below with the branches (that correspond to the claimed branches) circled.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Gross further discloses that from analysis of the SEM images, the ZIF-8 particles are 60 ± 22 nm in diameter.  Gross at page 5459, col. 1.  Gross does not disclose the “hydrodynamic diameter” of the ZIF-8 particles as recited in claim 1.   However, the disclosed diameter of 60 nm is considered to inherently meet the claim 1 limitation of “wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm” (or 2000 nm).  MPEP § 2112.  The theory of inherency relied upon is that the hydrodynamic diameter is “an indicator of the apparent size of the solvated particle that is approximated as being spherical” (Maguire at page 733, col. 2) and further, the disclosed diameter of 60 nm is much less than 2000 nm.  MPEP § 2112 (IV).  

However, the disclosed ZIF-8 nanoparticles do not meet the claimed aspect ratio of at least 5 based on the Fig. 2 image.  As discussed above, the term “aspect ratio” within the phrase “branched nanoparticles have . . . an aspect ratio of at least 5” is broadly and reasonably interpreted as the nanoparticle’s hydrodynamic radius divided by the greatest diameter present in a branch.  Under this interpretation, the nanoparticle branch is viewed as a wire or rod shape, wherein the diameter d is the axis as discussed in Khan Fig. 1.  The greatest diameter of a branch in the Gross ZIF-8 nanoparticle (based on the 200 nm bar scale) cannot be said to result in an aspect ratio of at least 5.  Further no art of record suggests modification of Gross to arrive at the claimed branched nanoparticles.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764. The examiner can normally be reached 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622